Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an amendment from a non-final office action filed on September 23, 2022. There are twenty claims pending and eleven claims under consideration.  Claims 1-4 have been cancelled.  Claims 12-20 have been withdrawn as claims directed to non-elected inventions. Claims 21-24 are new. This is the second action on the merits.  
Withdrawn Rejections/Objections
	Applicant is notified that any outstanding rejection/objection that is not expresslymaintained in this office action has been withdrawn or rendered moot in view ofapplicant's amendments and/or remarks. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5, 6 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No.10,662,176, Watts, et. al.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The prior art teaches the following compounds in claim 7 in columns 43-60:

    PNG
    media_image1.png
    309
    626
    media_image1.png
    Greyscale

The prior art reads on a compound of Formula (III) in the instant application where R1 is propyl; R2 is methyl and R5 is hydrogen.

    PNG
    media_image2.png
    305
    611
    media_image2.png
    Greyscale

The prior art reads on a compound of Formula (III) in the instant application where R1 is ethyl; R2 is methyl and R5 is hydrogen.

    PNG
    media_image3.png
    52
    619
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    250
    617
    media_image4.png
    Greyscale

The prior art reads on a compound of Formula (III) in the instant application where R1 and R2 are methyl and R5 is hydrogen.


    PNG
    media_image5.png
    21
    616
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    326
    614
    media_image6.png
    Greyscale

The prior art reads on a compound of Formula (III) in the instant application where R1 and R2 are methyl and R5 is fluorine.

    PNG
    media_image7.png
    305
    623
    media_image7.png
    Greyscale

The prior art reads on a compound of Formula (III) in the instant application where R1 and R2 are methyl and R5 is fluorine.
Examiner notes other compound species within the issued patent also appear to read on claim1 of the instant application. See for example, RN 1004637-69-7; RN 1004637-32-4; and RN 1004637-36-9.

Double Patenting
Claims 5-11 and 21-24 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,662,176. Although the conflicting claims are not identical, they are not patentably distinct from each other because the compounds of the instant invention seen in claims 1-11 overlap in claimed matter with the method of using these compounds in at least claim 1 of U.S. Patent No. 10,662,176.	
The Applicants have requested that the double patenting rejection be held in abeyance until the claims are deemed to be in allowable condition.  Examiner agrees that the current application is the earliest filed application and as such, the double patenting rejection will be withdrawn if it is the only rejection remaining.
Conclusion
	Claims 5-11 and 21-24 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699